The Honorable Jim Lendall State Representative 10625 Legion Hut Road Mabelvale, AR 72103
Dear Representative Lendall:
This is in response to your request for an opinion on the following question:
     If the Attorney General who approved the petitions for an initiative (ballot title, popular name, and proposed measure) is no longer in office, could a successor invalidate those petitions?
I assume that your question pertains to the Attorney General's approval of a proposed ballot title and popular name for an initiated act, in accordance with the statutory procedures under Ark. Code Ann. 7-9-107 (Supp. 1989).  The sufficiency of all state-wide petitions is, of course, decided in the first instance by the Secretary of State pursuant to Amendment 7 to the Arkansas Constitution.
It is my opinion that the answer to this question is "no". The procedure for the Attorney General's approval or rejection of a ballot title and popular name is set forth under A.C.A. 7-9-107 (Supp. 1989).  The sponsor(s) must submit the original draft of the petition, to the Attorney General before the petition may be circulated for signatures. Subsection (b) of 7-9-107 states that the Attorney General shall, "within ten (10) days, approve and certify or shall substitute and certify a more suitable and correct ballot title and popular name. . . ."  Procedures governing challenges to the Attorney General's certification are also set forth under 7-9-107 (Supp. 1989).  There is no provision for subsequent action by the Attorney General, or by a succeeding administration.  Nor has our research disclosed separate authority for the subsequent invalidation of the certification under 7-9-107.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
RON FIELDS Attorney General
RF:arb